



Exhibit 10.1
THIRD AMENDMENT TO CREDIT AGREEMENT
This THIRD AMENDMENT TO CREDIT AGREEMENT, dated as of February 22, 2019 (this
“Amendment”), by and among, SMART SAND, INC., a Delaware corporation (the
“Borrower”), the Subsidiary Guarantors party hereto (together with the Borrower,
the “Loan Parties”), JEFFERIES FINANCE LLC, as administrative agent (in such
capacity, including any successor thereto, the “Administrative Agent”) and
collateral agent (in such capacity, including any successor thereto, the
“Collateral Agent”) for the Secured Parties, and the Lenders (as defined below)
party hereto.
WHEREAS, reference is hereby made to the Credit Agreement, dated as of December
8, 2016 (as amended by that certain First Amendment to Credit Agreement and
Incremental Assumption Agreement, dated as of April 6, 2018, as further amended
by that certain Second Amendment to Credit Agreement and First Amendment to
Guarantee and Collateral Agreement, dated as of July 13, 2018, and as further
amended, restated, supplemented and/or otherwise modified from time to time
prior to the date hereof, the “Credit Agreement”), by and among, inter alios,
the Borrower, the Administrative Agent and the lenders party thereto from time
to time (the “Lenders”); and
WHEREAS, the Borrower has requested that the Lenders agree to amend, and the
Lenders have agreed to amend, the Credit Agreement as provided in Section 2
hereof, upon the terms and subject to the conditions set forth herein and
effective as of the Third Amendment Effective Date (as hereinafter defined).
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
SECTION 1.    Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein which is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement. Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Credit Agreement shall, as of and after the Third Amendment
Effective Date (as defined below), refer to the Credit Agreement, as amended by
this Amendment (the “Amended Credit Agreement”).
SECTION 2.
Amendments to Credit Agreement.

(a)    Effective as of the Third Amendment Effective Date, the parties hereto
agree that the Credit Agreement is hereby amended as follows:
(i)    Section 1.01 of the Credit Agreement is hereby amended by adding the
following new definitions in proper alphabetical order therein:
““Refinancing Fee” shall have the meaning assigned to such term in
Section 2.05(d).
“Third Amendment” shall mean that certain Third Amendment to Credit Agreement,
dated as of the Third Amendment Effective Date, by and among the Borrower, the
Subsidiary Guarantors party thereto, the Administrative Agent, the Collateral
Agent and the Lenders party thereto.
“Third Amendment Effective Date” shall mean February 22, 2019.”





--------------------------------------------------------------------------------





(ii)    The definition of “Disqualified Institution” appearing in Section 1.01
of the Credit Agreement is hereby deleted and replaced with the following in
lieu thereof:
““Disqualified Institution” shall mean (i) any Person identified by the Borrower
to the Administrative Agent in writing on or before the Third Amendment
Effective Date, (ii) any Person that is a named Affiliate of a Person identified
pursuant to the preceding clause (i) that is identified by the Borrower to the
Administrative Agent in writing from time to time after the Third Amendment
Effective Date, (iii) any Person that is reasonably identifiable as an Affiliate
of a Person identified pursuant to the preceding clause (i) or (ii) solely on
the basis of its name, which such Affiliates of such Persons may (but need not
be) be identified by the Borrower to the Administrative Agent in writing from
time to time after the Third Amendment Effective Date, and (iv) any Person
identified by the Borrower to the Administrative Agent in writing from time to
time after the Closing Date as a commercial competitor of the Borrower and/or
its Subsidiaries, other than any Persons primarily engaged as principals in
private equity or venture capital or any affiliated debt fund thereof (other
than a natural person) that is primarily engaged in making, purchasing, holding
or otherwise investing in commercial loans, bonds and similar extensions of
credit in the ordinary course; provided that any supplement to such list of
Disqualified Institutions will become effective two Business Days after delivery
of such designation to the Administrative Agent and in no event shall a
supplement apply retroactively to disqualify (x) any Lender or participant as of
the date of such supplement or (y) any assignee party to an Assignment or
Assumption that was executed prior to the date of such supplement.
Notwithstanding the foregoing, each Loan Party and the Lenders acknowledge and
agree that the Administrative Agent shall not have any responsibility or
obligation to determine whether any Lender or potential Lender or participant or
potential participant is a Disqualified Institution and the Administrative Agent
shall have no liability in connection with maintaining, updating, monitoring or
enforcing the list of Disqualified Institutions or with respect to any
assignment or participation made or purported to be made to a Disqualified
Institution. The Loan Parties hereby expressly authorize the Administrative
Agent to post via the Platform the list of Disqualified Institutions (as updated
from time to time) to all Lenders and to provide such list to individual Lenders
upon request therefor.”
(iii)     The definition of “Fees” appearing in Section 1.01 of the Credit
Agreement is hereby deleted and replaced with the following in lieu thereof:
““Fees” shall mean the Commitment Fee, the Agent Fees, the L/C Participation
Fee, the Issuing Bank Fees and the Refinancing Fee.”
(iv)     The definition of “Revolving Credit Maturity Date” appearing in Section
1.01 of the Credit Agreement is hereby deleted and replaced with the following
in lieu thereof:
““Revolving Credit Maturity Date” shall mean June 30, 2020.”
(v)    Section 2.05 of the Credit Agreement is hereby amended by (i) adding the
following text as a new subsection (d) thereof and (ii) re-lettering the
existing subsection (d) thereof as a new subsection (e):


2

--------------------------------------------------------------------------------





“(d) The Borrower agrees to pay to the Administrative Agent, for the ratable
account of each Lender, the fee referred to in Section 11 of the Third Amendment
at the time and in the amount specified in such Section (the “Refinancing
Fee”).”
(vi)     Section 2.09 of the Credit Agreement is hereby amended by inserting the
following text at the end of subsection (b) thereof:
“; provided, further, that the Total Revolving Credit Commitment shall
automatically be reduced by the amount set forth in the table below at the end
of each fiscal quarter of the Borrower set forth directly opposite such amount:
Amount
Fiscal Quarter Ended
$5,000,000
June 30, 2019
$2,500,000
September 30, 2019
$2,500,000
December 31, 2019

”
(vii) Section 2.09 of the Credit Agreement is hereby further amended by deleting
the first sentence of subsection (c) thereof and inserting the following new
text in lieu thereof:
“Each reduction in the Revolving Credit Commitments hereunder (including, for
the avoidance of doubt, pursuant to the second proviso of the second sentence of
Section 2.09(b)) shall be made ratably among the Lenders in accordance with
their respective Commitments.”
(viii) Section 2.13 of the Credit Agreement is hereby amended by deleting the
second sentence of subsection (a) thereof and inserting the following new text
in lieu thereof:
“If, after giving effect to any partial reduction of the Revolving Credit
Commitments or at any other time (including, for the avoidance of doubt,
pursuant to the second proviso of the second sentence of Section 2.09(b)), the
Aggregate Revolving Credit Exposure would exceed the Total Revolving Credit
Commitment, then the Borrower shall, on the date of such reduction or at such
other time, repay or prepay Revolving Credit Borrowings or Swingline Loans (or a
combination thereof) and if, after the Revolving Credit Borrowings and Swingline
Loans shall have been repaid or prepaid in full, the Aggregate Revolving Credit
Exposure continues to exceed the Total Revolving Credit Commitment, then the
Borrower shall Cash Collateralize or provide a backstop letter of credit with
respect to such excess in accordance with Section 2.13(b).”
(ix)     Section 2.13 of the Credit Agreement is hereby further amended by
deleting paragraph (c) thereof and inserting the following text in lieu thereof:
“(c)    Within 5 Business Days of the date of incurrence by any Loan Party of
any Subordinated Indebtedness, Borrower shall prepay the outstanding principal
amount of the Obligations in accordance with paragraph (h) below in an amount
equal to 50% of the Net Cash Proceeds received by such Person in connection with
such incurrence.


3

--------------------------------------------------------------------------------





(d)    Within 5 Business Days of the date of receipt by any Loan Party of the
Net Cash Proceeds of any Equity Issuance by such Person, Borrower shall prepay
the outstanding principal amount of the Obligations in accordance with paragraph
(h) below in an amount equal to 100% of the Net Cash Proceeds received by such
Person in connection with such Equity Issuance.
(e)    Within 5 Business Days of the date of receipt by any Loan Party of the
Net Cash Proceeds of any Asset Sale permitted by Section 6.05(b)(iv), Borrower
shall prepay the outstanding principal amount of the Obligations in accordance
with paragraph (h) below in an amount equal to 100% of such Net Cash Proceeds
received by such Person in connection with such Asset Sales in excess of
$5,000,000 in any given fiscal year.
(f)    At any time that cash and cash equivalents of the Loan Parties exceeds
$5,000,000 for a period of 5 consecutive Business Days, Borrower shall, within 1
Business Day of such event, prepay the outstanding principal amount of the
Obligations in accordance with paragraph (h) below in an amount equal to the
amount of such cash and cash equivalents in excess of $5,000,000 on such date.
(g)    Each notice of prepayment shall specify the prepayment date, the Class
and Type of each Loan being prepaid and the principal amount of each Loan (or
portion thereof) to be prepaid. All prepayments of Borrowings under this
Section 2.13 shall not be subject to the provisions of Section 2.16, and, for
the avoidance of doubt, shall be made without premium or penalty, and (other
than prepayments of ABR Revolving Loans that are not made in connection with the
termination or permanent reduction of the Revolving Credit Commitments) shall be
accompanied by accrued and unpaid interest on the principal amount to be prepaid
to but excluding the date of payment.
(h)    Each prepayment made pursuant to paragraphs (c), (d), (e) and (f) above
shall be applied first, to outstanding Swingline Loans and second, to
outstanding Revolving Loans, in each case, without a corresponding reduction of
the Total Revolving Credit Commitment, with remaining Net Cash Proceeds, if any,
retained by the Borrower.”
(x)    Section 5.04 of the Credit Agreement is hereby amended by inserting the
following new paragraph immediately after paragraph (h) thereof:
“(i)    on or prior to (i) Wednesday of each week, a cash flow forecast for the
current week and the following three weeks and (ii) the last day of each month
(or if such day is not a Business Day, the next succeeding Business Day), a cash
flow forecast for the Loan Parties for the then upcoming 16-week period.”
(xi)     Section 6.01 of the Credit Agreement is hereby amended by deleting the
reference to “$20,000,000” in paragraph (g) thereof and replacing it with
“$10,000,000”.
(xii) Section 6.01 of the Credit Agreement is hereby further amended by deleting
paragraph (v) thereof and inserting the following new text in lieu thereof:
“(v)    [Intentionally Omitted].”


4

--------------------------------------------------------------------------------





(xiii) Section 6.04 of the Credit Agreement is hereby amended by deleting
paragraph (k) thereof and inserting the following new text in lieu thereof:
“(k)    [Intentionally Omitted];”
(xiv) Section 6.06 of the Credit Agreement is hereby amended by deleting clause
(vi) of paragraph (a) thereof and inserting the following new text in lieu
thereof:
“(vi)    so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the Borrower may make Restricted Payments
in an aggregate amount not to exceed amounts funded with the proceeds of the
sale of Equity Interests of the Borrower, so long as no proceeds of the Loans
shall be used to fund such Restricted Payments; and”
(xv) Section 6.10 of the Credit Agreement is hereby amended by deleting such
Section in its entirety and inserting the following new text in lieu thereof:
“SECTION 6.10.    Unfinanced Capital Expenditures.
(a)    With respect to any fiscal year ending on or prior to December 31, 2018,
the Borrower shall not permit the aggregate amount of Unfinanced Capital
Expenditures made by Borrower and the Subsidiaries in any such fiscal year to
exceed the sum of (a) the amount of unused permitted Unfinanced Capital
Expenditures for the immediately preceding fiscal year, plus the greater of (i)
$5,000,000 and (ii) 4.0% of Consolidated Total Assets as of the last day of such
fiscal year and (b) the Available Amount as in effect immediately before the
making of the applicable Unfinanced Capital Expenditure.
(b)    With respect to the fiscal year ending December 31, 2019, the Borrower
shall not permit the aggregate amount of Unfinanced Capital Expenditures made by
Borrower and the Subsidiaries in any such fiscal year to exceed $50,000,000.
(c)    With respect to the 6 month period commencing on January 1, 2020 and
ending June 30, 2020, the Borrower shall not permit the aggregate amount of
Unfinanced Capital Expenditures made by Borrower and the Subsidiaries during
such period to exceed the sum of (a) the amount of unused permitted Unfinanced
Capital Expenditures for the immediately preceding fiscal year plus (b)
$25,000,000.”
(xvi) Section 9.04 of the Credit Agreement is hereby amended by deleting clause
(i) of paragraph (b) thereof in its entirety and inserting the following new
text in lieu thereof:
“(i) [intentionally omitted],”
(b)    Except as specifically amended above, the Amended Credit Agreement and
each of the other Loan Documents, are and shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed. Without limiting
the generality of the foregoing, the Security Documents and all of the
Collateral described therein shall continue to secure the payment of all
Obligations of the Borrower, as amended by this Amendment.


5

--------------------------------------------------------------------------------





(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents. On and after the Third Amendment Effective Date, this Amendment shall
for all purposes constitute a Loan Document.
SECTION 3.     Severability. In the event any one or more of the provisions
contained in this Amendment should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
SECTION 4.     Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.
SECTION 5.     Entire Agreement. This Amendment, the Amended Credit Agreement
and the other Loan Documents constitute the entire contract between the parties
relative to the subject matter hereof. Any other previous agreement among the
parties with respect to the subject matter hereof is superseded by this
Amendment and the other Loan Documents. Nothing in this Amendment or in the
other Loan Documents, expressed or implied, is intended to confer upon any
Person (other than the parties hereto and thereto, their respective successors
and assigns permitted hereunder (including any Affiliate of any Issuing Bank
that issues any Letter of Credit) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the Collateral
Agent, the Issuing Banks and the Lenders) any rights, remedies, obligations or
liabilities under or by reason of this Amendment or the other Loan Documents.
SECTION 6.     Ratification and Reaffirmation. Each Loan Party party hereto
hereby ratifies and reaffirms (a) its Obligations under the Amended Credit
Agreement and each of the other Loan Documents to which it is a party and all of
the covenants, duties, guarantees, indemnities, indebtedness and liabilities
under the Amended Credit Agreement and the other Loan Documents to which it is a
party and (b) the Liens and security interests created in favor of the
Collateral Agent and the Secured Parties pursuant to each Security Agreement,
which Liens and security interests shall continue in full force and effect
during the term of the Amended Credit Agreement, and shall continue to secure
the Obligations (as defined in the Amended Credit Agreement). Each Loan Party
party hereto confirms that the secured liabilities (however described in the
Security Documents) cover the Obligations, in each case, on and subject to the
terms and conditions set forth in the Amended Credit Agreement and the other
Loan Documents.
SECTION 7.     Representations and Warranties. The Loan Parties hereby represent
and warrant to the Administrative Agent and the Lenders that:
(a)    Each Loan Party party hereto has the power and authority to execute,
deliver and perform its obligations under this Amendment. The execution,
delivery and performance of this Amendment have been duly authorized by all
requisite corporate, partnership, limited liability company, and, if required,
stockholder, partner or member action, as applicable, of each Loan Party party
hereto. This Amendment has been duly executed and delivered by each Loan Party
party hereto and constitutes the legal, valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its terms,
subject to applicable


6

--------------------------------------------------------------------------------





bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
(b)    The execution, delivery and performance of this Amendment by each Loan
Party do not require any consent or approval of, registration or filing with,
certificate, certification, permit, license or authorization from, or any other
action by any Governmental Authority, in each case, except for such as have been
made or obtained and are in full force and effect.
(c)    The execution, delivery and performance of this Amendment by each Loan
Party party hereto and the consummation of the transactions contemplated hereby
will not (i) violate (A) any provision of law, statute, rule or regulation, (B)
any order of or undertaking with any Governmental Authority or (C) any provision
of any indenture, agreement or other instrument to which such Loan Party is a
party or by which any of them or any of their property is bound, except such
violation as could not reasonably be expected to have a Material Adverse Effect,
(ii) result in the creation or imposition of (or the obligation to create or
impose) any Lien upon or with respect to any property or assets now owned or
hereafter acquired by such Loan Party or (iii) violate any provision of the
certificate or articles of incorporation or certificate of formation or other
constitutive documents or by-laws, partnership agreement or limited liability
company agreement of such Loan Party.
(d)    The representations and warranties set forth in Article III of the
Amended Credit Agreement and in each other Loan Document are true and correct in
all material respects on and as of the Third Amendment Effective Date with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they were true and correct in all material respects as of such earlier
date; provided, that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language is true and correct
(after giving effect to any qualification contained therein) in all respects.
(e)    On and immediately after the Third Amendment Effective Date, no Default
or Event of Default has occurred and is continuing.
SECTION 8.     Governing Law; Waiver of Jury Trial; Consent to Jurisdiction.
(a)    THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.
(b)    EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AMENDMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 8(b).
(c)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in the Borough of
Manhattan, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Amendment, or for recognition or enforcement
of any judgment, and each


7

--------------------------------------------------------------------------------





of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such Federal court
sitting in the Borough of Manhattan, and any appellate court from any thereof.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Amendment shall affect any right that the Administrative Agent, the Collateral
Agent, any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Amendment against the Borrower or its properties in
the courts of any jurisdiction. The Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Amendment in
any New York State or Federal court sitting in the Borough of Manhattan, and any
appellate court from any thereof. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court. Each
party to this Amendment irrevocably consents to service of process in the manner
provided for notices in Section 9.01 of the Amended Credit Agreement. Nothing in
this Amendment will affect the right of any party to this Amendment to serve
process in any other manner permitted by law.
SECTION 9.     Counterparts. This Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Amendment by
facsimile or other customary means of electronic transmission, including by PDF
file, shall be as effective as delivery of a manually signed counterpart of this
Amendment.
SECTION 10.     Effectiveness. This Amendment shall become effective on the date
on which each of the following conditions shall have been satisfied or waived
(the “Third Amendment Effective Date”):
(a)    the Administrative Agent shall have received counterparts of this
Amendment executed by the Borrower, each Subsidiary Guarantor, the
Administrative Agent, the Collateral Agent, each Issuing Bank, the Swingline
Lender and each other Lender;
(b)    the Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower certifying that the statements in Sections
7(d) and 7(e) are true as of the Third Amendment Effective Date;
(c)    the Administrative Agent shall have received, for the ratable account of
each Lender, an amendment fee equal to 1.00% of the Total Revolving Credit
Commitment as of the date hereof; and
(d)    all reasonable and documented fees and out-of-pocket expenses of the
Administrative Agent incurred in connection with the preparation, execution and
delivery of this Amendment and any other instruments and documents to be
delivered hereunder or in connection herewith, shall have been paid.
SECTION 11.     Refinancing Fee. In addition to the fees payable pursuant to
Section 2.05 of the Credit Agreement, to the extent the Obligations shall not
have been repaid in full and the Total Revolving Credit Commitment shall not
have been not terminated on or prior to December 31, 2019, on December 31, 2019
the Borrower agrees to pay, for the ratable account of each Lender, a fee equal
to 1.00% of the Total Revolving Credit Commitment as of such date.
[SIGNATURE PAGES FOLLOW]


8

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
Credit Agreement to be duly executed by their respective authorized officers as
of the day and year first above written.
SMART SAND, INC., as Borrower


By:
/s/ Lee E. Beckelman        
Name: Lee E. Beckelman
Title: Chief Financial Officer

SMART SAND HIXTON LLC,
as a Subsidiary Guarantor
By: Smart Sand, Inc., its sole Member

By:
/s/ Lee E. Beckelman        
Name: Lee E. Beckelman
Title: Chief Financial Officer

SMART SAND HOLDINGS LLC,
as a Subsidiary Guarantor
By: Smart Sand, Inc., its sole Member

By:
/s/ Lee E. Beckelman        
Name: Lee E. Beckelman
Title: Chief Financial Officer

FAIRVIEW CRANBERRY COMPANY, LLC,
as a Subsidiary Guarantor
By: Smart Sand, Inc., its Manager

By:
/s/ Lee E. Beckelman        
Name: Lee E. Beckelman
Title: Chief Financial Officer

WILL LOGISTICS, LLC,
as a Subsidiary Guarantor
By: Smart Sand, Inc., its Manager

By:
/s/ Lee E. Beckelman        
Name: Lee E. Beckelman
Title: Chief Financial Officer



[Signature Page to Third Amendment to Credit Agreement]

--------------------------------------------------------------------------------





SSI BAKKEN I, LLC,
as a Subsidiary Guarantor
By: Smart Sand, Inc., its sole Member

By:
/s/ Lee E. Beckelman        
Name: Lee E. Beckelman
Title: Chief Financial Officer

QUICKTHREE TECHNOLOGY, LLC,
as a Subsidiary Guarantor
By: Smart Sand, Inc., its sole Member

By:
/s/ Lee E. Beckelman        
Name: Lee E. Beckelman
Title: Chief Financial Officer







[Signature Page to Third Amendment to Credit Agreement]

--------------------------------------------------------------------------------






JEFFERIES FINANCE LLC, as Administrative Agent, Collateral Agent, an Issuing
Bank, the Swingline Lender and a Lender




By:
/s/ J.R. Young                
Name:    J.R. Young
Title: Managing Director









[Signature Page to Third Amendment to Credit Agreement]

--------------------------------------------------------------------------------






CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender






By:
/s/ Nupur Kumar            
Name:    Nupur Kumar
Title:    Authorized Signatory





By:
/s/ Emerson Almeida            
Name:    Emerson Almeida
Title: Authorized Signatory



[Signature Page to Third Amendment to Credit Agreement]

--------------------------------------------------------------------------------






GOLDMAN SACHS BANK USA, as a Lender






By:
/s/ Ryan Durkin            
Name:    Ryan Durkin
Title:    Authorized Signatory    

    






[Signature Page to Third Amendment to Credit Agreement]

--------------------------------------------------------------------------------






DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender






By:
/s/ Maria Guinchard        
Name:    Maria Guinchard
Title:    Director    

    
By:
/s/ Yumi Okabe            
Name:    Yumi Okabe
Title:    Vice President    







[Signature Page to Third Amendment to Credit Agreement]

--------------------------------------------------------------------------------






IBERIABANK, as a Lender






By:    /s/ Jeff Dunn                
Name:    Jeff Dunn
Title: Executive Vice President


[Signature Page to Third Amendment to Credit Agreement]